DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 73 is objected to because of the following informalities:
in claim 73, line 10: “a the subject” should be “the subject”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 8-10, and 72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “one or more characteristics of the inflammatory bowel disease or the gut inflammation” in lines 13-14, but it is not clear if this recitation is the same as, related to, or different from “one or more characteristics of the inflammatory bowel disease or the gut inflammation” of claim 1, line 10.  If they are the same, “one or more characteristics of the inflammatory bowel disease or the gut inflammation” of claim 1, lines 13-14 should be “the one or more characteristics of the inflammatory bowel disease or the gut inflammation”.  If they are different, their relationship should be made clear and they should be clearly distinguished from each other in this claim and any claims (such as claims 9 and 72) which depend upon this claim.
Claims 2, 8-10, and 72 are rejected by virtue of their dependence from claim 1.
Claim 8 recites “tissue” in line 2, but it is not clear if this recitation is the same as, related to, or different from “tissue” of claim 1, line 8.  If they are the same, “tissue” of claim 8, line 2 should be “the tissue”.  If they are different, their relationship should be made clear and they should be clearly distinguished from each other in this claim.
Claim 9 is rejected by virtue of its dependence from claim 8.
Claim 10 recites “tissue” in line 2, but it is not clear if this recitation is the same as, related to, or different from “tissue” of claim 1, line 8.  If they are the same, “tissue” of claim 10, line 2 should be “the tissue”.  If they are different, their relationship should be made clear and they should be clearly distinguished from each other in this claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-10, 13-14, 16, 18-19, 21, 24, and 73 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/082434 (Davies)(previously cited), in view of U.S. Patent Application Publication No. 2016/0206200 (Poscente)(previously cited).
To the extent that it can be argued that all the features taught by Davies are not provided in a single embodiment, Davies discloses a variety of alternative and additional embodiments having features that are provided in a variety of combinations so that the benefits of these various features can be utilized and/or are simple substitutions for each other.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the various features in the alternative and additional embodiments so as to derive the benefits of these features, as suggested by Davies, and/or because they are simple substitutions for each other as suggested by Davies.  
Also, in paragraph 0093, Davies discloses that:
…For example a nipple electrode is preferably used to measure the voltage and/or impedance between ductal epithelium, surrounding breast tissue, skin and surface or other electrode. The nipple electrode may also be used to pass the current along the ductal system of the breast. Another type of electrode may be used to measure the voltage and/or impedance signal, and/or pass a current and measure the signal at the individual ductal orifices at the nipple surface. Another type of electrode may be used to measure the voltage and/or impedance signal, and/or pass a current and measure the signal within individual ducts using a modified ductal probe or ductoscope which may have one or more electrodes attached to it. All of these electrodes may be used individually, in combination with one another, and/or in combination with a surface probe or electrodes…
From the above, Davies suggests that impedance can be measure by an electrode within the patient when used in combination with a surface electrode.  This arrangement suggests that the current is passed from the surface electrode such that the internal electrode measures impedance.  
Davies teaches the use of a current generator (paragraph 0127 and 0163 of Davies).  Poscente discloses that such sources are external to the body of the subject (FIG. 3 and paragraph 0055 of Poscente).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the current generator external to the body of the subject since (1) a location is required and Poscente teaches one such location, and/or (2) it limits the number of components inserted into the subject.
With respect to claim 1, the combination teaches or suggests a method of assessing inflammatory bowel disease or gut inflammation in a body of a subject, the method comprising:
measuring an electrical signal between first and second electrodes (measuring transepithelial impedance; paragraphs 0036, 0092-0093, 0102-0103, 0112, 0116, 0118, and 0193-0194 of Davies), the first electrode being located in a gastrointestinal tract of the body of the subject and disposed within a device implanted into the gastrointestinal tract of the body of the subject (the electrode in direct contact with the epithelial lined organ; paragraphs 0036, 0092-0093, 0102-0103, 0110, 0112, 0116, 0118, and 0193-0194 of Davies), and the second electrode is located externally of the gastrointestinal tract and coupled to the device (the electrode applied to the skin; paragraphs 0036, 0092-0093, 0102-0103, 0110, 0112, 0116, 0118, and 0193-0194 of Davies), wherein an electrical current is applied across tissue by a processing apparatus including one or more of a stimulator or a processor (the above 103 analysis regarding the current generator and the processor of Davies; paragraph 0128, 0161, and 0165 of Davies), wherein the processing apparatus is configured to determine one or more characteristics of the inflammatory bowel disease or the gut inflammation based on the electrical signal (using the impedance to determine inflammatory tissue in the GI tract; paragraph 0116 of Davies; paragraphs 0036, 0092-0093, 0102-0103, 0112, 0116, 0118, and 0193-0194 of Davies), and the processing apparatus is located externally to the body of the subject (the above 103 analysis regarding the current generator and the processor of Davies; paragraph 0128, 0161, and 0165 of Davies); and
determining one or more characteristics of the inflammatory bowel disease or the gut inflammation based on the measured electrical signal (using the impedance to determine inflammatory tissue in the GI tract; paragraph 0116 of Davies; paragraphs 0036, 0092-0093, 0102-0103, 0112, 0116, 0118, and 0193-0194 of Davies).
With respect to claim 2, the combination teaches or suggests that the one or more characteristics comprises any one or more of: leakiness of the gastrointestinal tract; permeability of the gastrointestinal tract; and inflammation of a wall of the gastrointestinal tract (using the impedance to determine inflammatory tissue in the GI tract; paragraph 0116 of Davies; paragraphs 0036, 0092-0093, 0102-0103, 0112, 0116, 0118, and 0193-0194 of Davies).
With respect to claim 8, the combination teaches or suggests determining bioimpedance of tissue between the first and second electrodes based on the measured electrical signal (using the impedance to determine inflammatory tissue in the GI tract; paragraph 0116 of Davies; paragraphs 0036, 0092-0093, 0102-0103, 0112, 0116, 0118, and 0193-0194 of Davies).
With respect to claim 9, the combination teaches or suggests determining the one or more characteristics based on the determined bioimpedance (using the impedance to determine inflammatory tissue in the GI tract; paragraph 0116 of Davies; paragraphs 0036, 0092-0093, 0102-0103, 0112, 0116, 0118, and 0193-0194 of Davies).
With respect to claim 10, the combination teaches that the method further comprises applying the electrical current across tissue between the first and second electrodes (the 103 analysis regarding the current signal generator), and wherein the measuring of the electrical signal is in response to the applied electrical current (determining the impedance is in response to the current signal generator).
With respect to claim 13, the combination teaches or suggests a system for assessing inflammatory bowel disease or gut inflammation, the system comprising:
a device insertable or implantable into a gastrointestinal tract of a body of a subject, the device having at least one first electrode (the electrode in direct contact with the epithelial lined organ; paragraphs 0036, 0092-0093, 0102-0103, 0110, 0112, 0116, 0118, and 0193-0194 of Davies);
a second electrode configured to locate externally to the gastrointestinal tract and coupled to the device (the electrode applied to the skin; paragraphs 0036, 0092-0093, 0102-0103, 0110, 0112, 0116, 0118, and 0193-0194 of Davies); and
a processing apparatus including one or more of a stimulator or a processor (the above 103 analysis regarding the current generator and the processor of Davies; paragraph 0128, 0161, and 0165 of Davies), the processing apparatus is an external apparatus (the above 103 analysis regarding the current generator), and 
 the processing apparatus configured to determine one or more characteristics of the inflammatory bowel disease or the gut inflammation based on an electrical signal measured between the at least one first electrode and the second electrode (using the impedance to determine inflammatory tissue in the GI tract; paragraph 0116 of Davies; paragraphs 0036, 0092-0093, 0102-0103, 0112, 0116, 0118, and 0193-0194 of Davies).
With respect to claim 14, the combination teaches or suggests that the one or more characteristics comprises inflammation of a wall of the gastrointestinal tract (using the impedance to determine inflammatory tissue in the GI tract; paragraph 0116 of Davies; paragraphs 0036, 0092-0093, 0102-0103, 0112, 0116, 0118, and 0193-0194 of Davies).
With respect to claim 16, the combination teaches or suggests that the second electrode is configured to be located in the peritoneal cavity of the body of the subject or at a skin surface of the body of the subject (the electrode applied to the skin; paragraphs 0036, 0092-0093, 0102-0103, 0110, 0112, 0116, 0118, and 0193-0194 of Davies).
With respect to claim 18, the combination teaches or suggests that the measured electrical signal is indicative of bioimpedance of tissue between the at least one first electrode and the second electrode (using the impedance to determine inflammatory tissue in the GI tract; paragraph 0116 of Davies; paragraphs 0036, 0092-0093, 0102-0103, 0112, 0116, 0118, and 0193-0194 of Davies).
With respect to claim 19, the combination teaches or suggests that the processing apparatus is configured to determine bioimpedance of tissue between the at least one first electrode and the second electrode based on the measured electrical signal and determine the one or more characteristics of the inflammatory bowel disease or the gut inflammation based on the determined bioimpedance (using the impedance to determine inflammatory tissue in the GI tract; paragraph 0116 of Davies; paragraphs 0036, 0092-0093, 0102-0103, 0112, 0116, 0118, and 0193-0194 of Davies).
With respect to claim 21, the combination teaches or suggest that the processing apparatus is further configured to apply an electrical current across tissue between the at least one first electrode and the second electrode, and wherein the measured electrical signal is in response to the applied electrical current (using the impedance to determine inflammatory tissue in the GI tract; paragraph 0116 of Davies; paragraphs 0036, 0092-0093, 0102-0103, 0112, 0116, 0118, and 0193-0194 of Davies).
With respect to claim 24, the combination teaches or suggests that the stimulator being configured to apply the electrical current (the current signal generator of the combination).
With respect to claim 73, the combination teaches or suggests a method of assessing inflammatory bowel disease or gut inflammation, the method comprising: 
implanting a device into a gastrointestinal tract of a body of a subject, the device having a first electrode disposed therein (implanting the electrode in direct contact with the epithelial lined organ; paragraphs 0036, 0092-0093, 0102-0103, 0110, 0112, 0116, 0118, and 0193-0194 of Davies), and 
providing a second electrode coupled to the device (the electrode applied to the skin; paragraphs 0036, 0092-0093, 0102-0103, 0110, 0112, 0116, 0118, and 0193-0194 of Davies; and 
measuring an electrical signal between the first and second electrodes (determining the impedance using the skin and internal electrodes of Davies), 
the first and second electrodes being located relative to the body of the subject (the electrode in direct contact with the epithelial lined organ and the electrode applied to the skin),
 the first electrode being located in the gastrointestinal tract of the body of the subject (the electrode in direct contact with the epithelial lined organ), and
the second electrode is located externally of the gastrointestinal tract (the electrode applied to the skin), 
wherein an electrical current is applied to the body of a the subject by a processing apparatus including one or more of a stimulator or a processor (the above 103 analysis regarding the current generator and the processor of Davies), and
wherein the processing apparatus is configured to determine one or more characteristics of the inflammatory bowel disease based on the electrical signal (using the impedance to determine inflammatory tissue in the GI tract; paragraph 0116 of Davies; paragraphs 0036, 0092-0093, 0102-0103, 0112, 0116, 0118, and 0193-0194 of Davies) and 
the processing apparatus is located externally to the body of the subject (the above 103 analysis regarding the placement of the current generator and the processor of Davies).

Claims 57 and 71 are is rejected under 35 U.S.C. 103 as being unpatentable over Davies, in view of Poscente, and further in view of U.S. Patent Application Publication No. 2011/0306897 (Imran)(previously cited).
To the extent that it can be argued that all the features taught by Davies are not provided in a single embodiment, Davies discloses a variety of alternative and additional embodiments having features that are provided in a variety of combinations so that the benefits of these various features can be utilized and/or are simple substitutions for each other.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the various features in the alternative and additional embodiments so as to derive the benefits of these features, as suggested by Davies, and/or because they are simple substitutions for each other as suggested by Davies.  
Also, in paragraph 0093, Davies discloses that:
…For example a nipple electrode is preferably used to measure the voltage and/or impedance between ductal epithelium, surrounding breast tissue, skin and surface or other electrode. The nipple electrode may also be used to pass the current along the ductal system of the breast. Another type of electrode may be used to measure the voltage and/or impedance signal, and/or pass a current and measure the signal at the individual ductal orifices at the nipple surface. Another type of electrode may be used to measure the voltage and/or impedance signal, and/or pass a current and measure the signal within individual ducts using a modified ductal probe or ductoscope which may have one or more electrodes attached to it. All of these electrodes may be used individually, in combination with one another, and/or in combination with a surface probe or electrodes…
From the above, Davies suggests that impedance can be measure by an electrode within the patient when used in combination with a surface electrode.  This arrangement suggests that the current is passed from the surface electrode such that the internal electrode measures impedance.  
Davies teaches the use of a current generator (paragraph 0127 and 0163 of Davies).  Poscente discloses that such sources are external to the body of the subject (FIG. 3 and paragraph 0055 of Poscente).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the current generator external to the body of the subject since (1) a location is required and Poscente teaches one such location, and/or (2) it limits the number of components inserted into the subject.
The combination teaches the use of impedance to determine inflammatory tissue in the GI tract.  Poscente teaches the use of a control under normal circumstances (paragraphs 0017 and 0022 of Poscente).  Imran teaches that a decrease in bioimpedance indicates the presence of inflammatory tissue (paragraph 0052 of Imran).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the presence of inflammatory tissue in the GI tract when there is a decrease in impedance relative to a control since a metric and regime for the determination of inflammatory tissue is required and Poscente and Imran provide such a metric and regime.  
With respect to claim 57, the combination teaches or suggests a method of resolving an inconclusive clinical assessment for inflammatory bowel disease, the method comprising 
determining bioimpedance across a subject’s gut wall using a device implanted into a gastrointestinal tract of a body of the subject (determining the impedance using the electrode in direct contact with the epithelial lined organ and the electrode applied to the skin), 
wherein a decrease in the bioimpedance indicates a presence of the inflammatory bowel disease (see the 103 analysis and paragraph 0052 of Imran), and 
wherein a first electrode is located in the gastrointestinal tract of the body of the subject and disposed within the device (the electrode in direct contact with the epithelial lined organ), and a second electrode is located externally of the gastrointestinal tract and coupled to the device (the electrode applied to the skin), and
wherein an electrical current is applied across tissue by a processing apparatus including one or more of a stimulator or a processor (the above 103 analysis regarding the current generator and the processor of Davies), 
wherein the processing apparatus is configured to determine one or more characteristics of the inflammatory bowel disease based on the electrical signal (the 103 analysis; paragraph 0052 of Imran), and 
wherein the processing apparatus is located externally to the body of the subject (the above 103 analysis regarding the placement of the current generator and the processor of Davies).
With respect to claim 71, the combination teaches or suggests that the decrease in the bioimpedance relative to a control indicates the presence of the inflammatory bowel disease (the 103 analysis; paragraph 0052 of Imran).

Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Davies, in view of Poscente, and further in view of U.S. Patent Application Publication No. 2008/0058874 (Westlund)(previously cited) and U.S. Patent Application Publication No. 2014/0046407 (Ben-Ezra)(previously cited).
The combination teaches the use of impedance to determine inflammatory tissue in the GI tract.  Westlund teaches that simulation of the vagus nerve is a treatment for inflammatory disease (paragraph 0003 and 0028 of Westlund) and Ben-Ezra teaches such treatment for the GI tract (paragraph 0529, 0579, 0599, 0603, 0634, 0667, 1533, 1656, and 1700 of Ben-Ezra).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat the subject for inflammatory bowel disease or gut inflammation with vagus nerve stimulation after determining inflammation in the GI tract since it eases the subject’s symptoms.
With respect to claim 72, the combination teaches or suggests treating the subject for the inflammatory bowel disease or the gut inflammation with vagus nerve stimulation after determining the one or more characteristics of the inflammatory bowel disease or the gut inflammation based on the measured electrical signal (treating the subject for inflammatory bowel disease or gut inflammation with vagus nerve stimulation after determining inflammation in the GI tract).

Response to Arguments
The Applicant’s arguments filed 9/16/2022 have been fully considered.
Claim interpretation
 In view of the claim amendments filed on 9/16/2022, no claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim objections
There are new grounds of claim objections that were necessitated by the claim amendments filed on 9/16/2022.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that were necessitated by the claim amendments filed on 9/16/2022.
35 U.S.C. 101
In view of the claim amendments filed on 9/16/2022, the claim rejections under 35 U.S.C. 101 are withdrawn.
Prior art rejections
The Applicant’s asserts:

    PNG
    media_image1.png
    150
    891
    media_image1.png
    Greyscale

Further, the Applicant delves into the above assertion by explaining:

    PNG
    media_image2.png
    488
    913
    media_image2.png
    Greyscale

…

    PNG
    media_image3.png
    171
    872
    media_image3.png
    Greyscale

These arguments are not persuasive.  Davies teaches that the processing apparatus is configured to determine one or more characteristics of the inflammatory bowel disease or the gut inflammation based on the electrical signal by using the impedance to determine inflammatory tissue in the GI tract.
For example, paragraph 0116 of Davies clearly teaches:
A particularly preferred embodiment employs a working electrode that makes direct or indirect contact with the luminal epithelium referenced to a skin surface electrode combined with one or more of the techniques described above will give a more accurate transepithelial measurement than a surface electrode that is not referenced to an electrode that is in direct or indirect contact with the luminal epithelium. The improved measurement methods of the present invention, utilizing in particular the transepithelial and subepithelial electrical properties of an epithelial lined organ, may be used to measure, characterize, assess the risk for or assist in diagnosing epithelial disease states such as cancer, pre-cancerous conditions including, for example, polyps, papillomas, hyperplasia, dysplasia, aberrant colonic crypts, intraepithelial neoplasia, leukoplakia, erythroplakia and the like, as well as benign neoplastic processes of epithelial origin, inflammation, infection, ulceration and the like.
Therefore, Davies clearly teaches the measurement, characterization, assess the risk for or assist in the diagnosing epithelial disease states including inflammation.
Further, Davies clearly teaches that such measurements involve, not only the breast, but also: 
the digestive system including the esophagus, the stomach, the intestines, the rectum, and the anus (paragraph 0092);
the stomach or the colon (paragraphs 0102 and 0103);
the colon, the stomach, and other hollow organs (paragraph 0112);
the colon and the esophagus (paragraph 0118); and
the stomach and the bowel (paragraph 0194).
Thus, the Applicant’s arguments that Davies is only applicable to the breast is not persuasive and runs counter to the teachings of Davies. Thus, one of ordinary skill in the art would have been motivated to use the methods of Davies to assess for inflammation in the GI tract.	
For the same above reasons, the Applicant’s arguments on pages 10-11 of the Response filed on 9/16/2022 in which they argue that inflammation of the breast as a result of cancer or a tube is completely different from gut inflammation is equally not persuasive.
Further, the Applicant’s assertion that the GI tract becomes more permeable when inflamed is not required by the claim language.
For the same above reasons, the Applicant’s arguments on pages 11-12 of the Response filed on 9/16/2022 in which they argue that the structure of the breast is fundamentally different from the structure of the gut is equally not persuasive.
The Applicant asserts:

    PNG
    media_image4.png
    827
    907
    media_image4.png
    Greyscale

These arguments are not persuasive. First, the source of the inflammation in the gut is not a distinction recited in the claims.  The claims simply refer to determining one or more characteristics of the inflammatory bowel disease or the gut inflammation.  The impedance measurements used to determine inflammation in the gut or bowels meet this recitation
The Applicant asserts:

    PNG
    media_image5.png
    350
    914
    media_image5.png
    Greyscale

This argument is not persuasive since Davies explicitly teaches the placement of an electrode in one of the lumens of the GI tract.  For example, paragraph 0102 provides, “Transepithelial electrical measurements typically require the positioning of electrodes on either side of an epithelium to make accurate measurements. This can be accomplished with an electrode placed in the lumen of an epithelial lined organ (stomach, colon, prostate, bronchus or breast) and with the reference electrode placed outside the lumen of the organ under study…”.
Thus, for at least the reasons provided above, one of skill in the art after reviewing Davies would have been motivated or led to: (1) measure gut tissue since Davies explicitly teaches this; (2) determine the characteristics of inflammatory bowel disease or gut inflammation since Davies explicitly teaches determining impedance characteristics indicative of inflammation; and (3) implant a device in the gut since Davies explicitly teaches this.
With respect to the Applicant’s argument that Poscente fails to cure the deficiencies of Davies, this argument is not persuasive since Davies does not have the deficiencies alleged by the Applicant.
The Applicant asserts that Poscente does not disclose or suggest a signal generator external to the subject. This argument is not persuasive. Poscente discloses that such sources are external to the body of the subject.  In particular, the wave source 306 and processor 307 in FIG. 3 and describe in paragraph 0055 of Poscente is such an external source.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the current generator external to the body of the subject since (1) a location is required and Poscente teaches one such location, and/or (2) it limits the number of components inserted into the subject.
The Applicant asserts:

    PNG
    media_image6.png
    256
    892
    media_image6.png
    Greyscale

This argument is not persuasive.  As previously mentioned, one of ordinary skill in the art would have been motivated to use the methods of Davies to assess for inflammation in the GI tract.  Poscente is in the same field of measuring impedance through the tissue from the gut, thus making it applicable to the teachings of Davies.
For all the above reasons, the rejection of claim 1 is proper.
The rejections of claims 13, 57, and 73 are proper for the same reasons as why the rejection of claim 1 is proper.  
With respect to claim 57, the assertion that Imran does not cure the deficiencies of Davies and Poscente is not persuasive since the combination of Davies and Poscente does not have the deficiencies alleged by the Applicant.
The Applicant asserts:

    PNG
    media_image7.png
    571
    910
    media_image7.png
    Greyscale

This argument is not persuasive since it is not commensurate with the rejection.  As previously mentioned, one of ordinary skill in the art would have been motivated to use the methods of Davies to assess for inflammation in the GI tract by using internal and external electrodes.  Imran is relied upon to teach that a decrease in bioimpedance indicates the presence of inflammatory tissue (paragraph 0052 of Imran).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the presence of inflammatory tissue in the GI tract when there is a decrease in impedance relative to a control since a metric and regime for the determination of inflammatory tissue is required and Poscente and Imran provide such a metric and regime.  
With respect to claim 72, the Applicant asserts that Westlund and Ben-Ezra do not cure the deficiencies of Davies and Poscente.  This assertion is not persuasive since the combination of Davies and Poscente does not have the deficiencies alleged by the Applicant.
The Applicant asserts that:

    PNG
    media_image8.png
    323
    914
    media_image8.png
    Greyscale

This argument is not persuasive since it is not commensurate with the rejection.  As previously mentioned, one of ordinary skill in the art would have been motivated to use the methods of Davies to assess for inflammation in the GI tract by using internal and external electrodes.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW KREMER/Primary Examiner, Art Unit 3791